

116 S3528 IS: To amend the Internal Revenue Code of 1986 to suspend the inclusion in gross income of Social Security benefits.
U.S. Senate
2020-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3528IN THE SENATE OF THE UNITED STATESMarch 18, 2020Mr. Markey introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to suspend the inclusion in gross income of Social Security benefits.1.Temporary suspension of inclusion in gross income of social security benefits(a)In generalSection 86 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(g)SuspensionThis section shall not apply to taxable years beginning after December 31, 2019, and before January 1, 2021..(b)Nonresident alien individualsSection 871(a)(3) of such Code is amended by adding at the end the following flush sentence:This paragraph shall not apply to taxable years beginning after December 31, 2019, and before January 1, 2021..(c)Trust funds held harmless(1)In generalThere are hereby appropriated (out of any money in the Treasury not otherwise appropriated) to each payor fund and to the hospital insurance trust fund amounts equal to the respective reduction in the transfers to such fund by reason of section 86(g) and the last sentence of section 871(a)(3) of the Internal Revenue Code of 1986.(2)DefinitionsFor purposes of this subsection—(A)Payor fundThe term payor fund means any trust fund or account from which payments of social security benefits are made.(B)Hospital insurance trust fundThe term hospital insurance trust fund means the fund established pursuant to section 1817 of the Social Security Act (18 U.S.C. 1395i). (C)Social security benefitsThe term social security benefits has the meaning given such term by section 86(d)(1) of the Internal Revenue Code of 1986.